Gilfillan, C. J.
A publication calculated to expose one to public hatred, contempt, or ridicule being libelous per se, the article for publishing which this action was brought is a libel, not only taken as a whole, but in every paragraph of it, whomsoever *25was intended and understood by others to be intended as the object of it; and if it was intended to apply .to plaintiff, and was so understood by others, his right of action upon it was complete. He was not named in it, nor is that necessary where the libelous article contains reference to matters of description or to facts and circumstances from which others reading the article may know the plaintiff was intended. The evidence of the circumstances of plaintiff was such, in connection with those referred to in the article, as to make it a question for the jury whether the plaintiff was intended and understood by others to be intended by it.
The article previously published in another newspaper, reflecting on defendant, could be admitted only in mitigation of damages, because furnishing a provocation, upon evidence that plaintiff caused, or had some part in causing, its preparation or publication; and there was no such evidence. The fact that some one had libeled the defendant was no excuse for his libel upon plaintiff.
No other point is raised deserving of particular mention. The-appeal is utterly without merit.
Order affirmed.
Buck, J., took no part in this decision.
(Opinion published 58 N. W. 684.)